DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of U.S. Provisional Patent Application No. 62/464,497, filed on
February 28, 2017, is acknowledged.

Examiner’s Notes
Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn, as the examiner’s amendment overcome the prior art made of record. 

Allowable Subject Matter
Claims 1, 3-9, and 11-18 are allowed; and renumbered as claims 1-16.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by James Signor (Reg. No. 59,233) on December 10, 2021.
Replace claims 1-19 with the following:


generating a graph representation containing the nodes based on input data;
associating the nodes with labels;
learning node vector representations by combining label latent representations from a vertex and neighboring nodes so as to reconstruct the label latent representation of the vertex and updating the label latent representations of the neighboring nodes using gradients resulting from application of a reconstruction loss, wherein the node vector representations are learned using message passing, wherein the label latent representations of the neighboring nodes are sent to the vertex from the neighboring nodes and are combined with a current label latent representation of the vertex so as to reconstruct the label latent representation of the vertex, and wherein the gradients are sent from the vertex to the neighboring nodes; 
training a classifier/regressor using the node vector representations and mapping the node vector representations to personalizations; and
initiating actions associated with the personalizations. 
Claim 2 (Canceled). 
Claim 3 (Previously Presented):  The method according to claim 1, wherein the steps of combining and updating in the learning of the node vector representations are repeated until a convergence threshold is reached.
Claim 4 (Previously Presented):  The method according to claim 1, further comprising computing a new node vector representation for a new node being added to the graph representation using label latent representations of neighboring nodes. 
Claim 5 (Previously Presented):  The method according to claim 1, wherein the nodes represent patients, the graph representation is of a patient-disease network, the labels include symptoms of the patients, the personalizations include diseases detected by the classifier/regressor and the actions include generating a treatment plan based on the detected diseases. 

Claim 7 (Previously Presented):  The method according to claim 1, wherein the nodes represent geographical locations, the graph representation provides the geographical locations that are close to each other as neighboring nodes, the labels include public safety information of the geographical locations, the personalizations include a prediction of one or more of the geographical locations that has a higher cost derived from public safety incidents and the actions include sending an electronic alert to safety officials so that additional prevention and protection measures are deployed in the one or more of the geographical locations.  
Claim 8 (Previously Presented):  The method according to claim 1, wherein the nodes represent online consumers, the graph representation provides the online consumers having similar online behavior as neighboring nodes, the labels include attributes of the online consumers, the personalizations include a product offered for sale online and the actions include generating an online advertisement for the product that is directed to a computing device of a respective one of the online consumers for which the classifier/regressor determined the personalization.
Claim 9 (Currently Amended):  A personalization system which learns latent representations of nodes using a graph-based machine learning framework, the personalization system consisting of one or more computer processors which, alone or in combination, provide for the execution of the following steps:
generating a graph representation containing the nodes based on input data;
associating the nodes with labels;
learning node vector representations by combining label latent representations from a vertex and neighboring nodes so as to reconstruct the label latent representation of the vertex and updating the label latent representations of the neighboring nodes using gradients resulting from application of a reconstruction loss, wherein the node vector representations are learned using message passing, wherein the label latent representations of the neighboring nodes are sent to the vertex from the neighboring nodes and are combined with a current label latent representation of the vertex so as to reconstruct the label latent representation of the vertex, and wherein the gradients are sent from the vertex to the neighboring nodes; 
training a classifier/regressor using the node vector representations and mapping the node vector representations to personalizations; and
initiating actions associated with the personalizations. 
Claim 10 (Canceled).
Claim 11 (Previously Presented):  The personalization system according to  claim 9, wherein the steps of combining and updating in the learning of the node vector representations are repeated until a convergence threshold is reached.
Claim 12 (Previously Presented):  The personalization system according to claim 9, wherein the one or more computer processors, alone or in combination, are further configured to provide for the execution of the step of computing a new node vector representation for a new node being added to the graph representation using label latent representations of neighboring nodes. 
Claim 13 (Previously Presented):  The personalization system according to claim 9, wherein the nodes represent patients, the graph representation is of a patient-disease network, the labels include symptoms of the patients, the personalizations include diseases detected by the classifier/regressor and the actions include generating a treatment plan based on the detected diseases, and wherein the one or more computer processors, alone or in combination, are further configured to provide for the execution of the step of computing a new node vector representation for a new patient added to the patient-disease network and creating edges with existing nodes that share at least some of the same symptoms as the new patient.  
Claim 14 (Previously Presented):  The personalization system according to claim 9, wherein the nodes represent geographical locations, the graph representation provides the geographical locations that are close to each other as neighboring nodes, the labels include public safety information of the geographical locations, the personalizations include a prediction of one or more of the geographical locations that has a higher cost derived from public safety incidents and the actions include generating an electronic alert to safety officials so that additional prevention and protection measures are deployed in the one or more of the geographical locations.  

Claim 16 (Currently Amended):  The personalization system according to claim 9, wherein the gradients are computed based on a loss between the reconstructed label latent representation of the vertex and the current label latent representation of the vertex. 
Claim 17 (Currently Amended):  The method according toclaim 1, wherein the gradients are computed based on a loss between the reconstructed label latent representation of the vertex and the current label latent representation of the vertex. 
Claim 18 (Previously Presented):  The method according to claim 1, wherein label latent representations of non-neighboring nodes are not used to reconstruct the label latent representation of the vertex, and wherein the gradients are not used for updating the label latent representations of the non-neighboring nodes.  
Claim 19 (Previously Presented):  The method according to claim 1, wherein the gradients are derived from distances between outputs of functions applied to the label latent representations of the neighboring nodes and outputs of functions applied to the label latent representation of the vertex such that the gradients move the label latent representations in a Euclidean space of the graph representation until the reconstruction loss reaches a minimum.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 1, 3-9, and 11-18 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1 and 9 as a whole with regards to technical features recited by the claim limitations including: “…learning node vector representations by combining 
	The closest prior arts, listed below, discloses:
Bouchard et al. (US 2016/0379128): teaches distributed computers for performing computer-based modeling task for modeling textual data using semantic analysis machine learning techniques for embedding words as semantic words representations that can be used to set information between peer to peer neighboring nodes where the nodes are peer networks that are support by a communication network using a message passing interface; where the network parameters are updated using a gradient descent algorithm that are shared with other participant nodes in the network.
Jacob et al. (NPL “Learning Latent Representations of Nodes for Classifying in Heterogeneous Social Networks”): teaches the social network represented as a network of nodes associated with a label where neighboring nodes share labels and are used in learning graph models by mapping each node to a latent representation in a vector space to help learning the type of node labels are appropriated for each node given the latent representations; learning the latent representations involves minimizing a loss function and using al algorithm that makes gradient updates over the parameters of the model.
Yedidia (NPL: “Message-Passing  Algorithms  for  Optimization  and  Inference: Belief  Propagation  and  Divide  &Concur”) teaches using Message Passing algorithms to solve inference problems, optimization problems, and constraint satisfaction problems represented as graphs or belief networks. Message-passing algorithms get their name 
Wei (NPL: “Locally Embedding Autoencoders: A SemiSupervised Manifold Learning Approach of Document Representation”): teaches selection of neighbors for embedding reconstruction where the learning is achieved using stochastic gradient descent.
In summary the references made of record, fail to disclose the required claimed technical features, recited by the claim limitations as a whole, directed  to learning of vector representations by using massage passing to learn the vector representations of the neighboring nodes by sending them to the vertex from the neighboring nodes and are combining them with a current label latent representation of the vertex so as to reconstruct the label latent representation of the vertex, and by also sending the gradients  from the vertex to the neighboring nodes as by the claim limitations.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patel et al. (US 2018/0082172): teaches the use of deep convolutional neural networks (DCNs) as probabilistic message passing networks. In the DRM/DCN, the messages sent from finer to coarser levels are the feature maps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./              Examiner, Art Unit 2129                                                                                                                                                                                          
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129